DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fitting must be shown with an appropriate numeral or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated Wienand et al. (U.S. 20100170483) [hereinafter Wienand].
         Wienand discloses [0001] an  arrangement of film resistors (chips), particularly for anemometers or temperature sensors, in pipes with hot fluids, particularly exhaust-gas pipes, as well as measurement devices for measurements in hot  fluids with film resistors and an exhaust-gas recirculation with a hot-film anemometer. [0032] In the case of one method for the production of an anemometric measurement device, comprising a heating device (temperature control element) that possibly has one or two additional measurement resistors and possibly an additional measurement resistor that possibly has an additional heating resistor, the film resistor constructed as a heater (temperature control element).  Preferably, the hollow body is also sealed against the metal housing on the end of the pipe opposite the film resistor. [0149] FIG. 3 is a preferred embodiment of an anemometric measurement device with a film resistor 2 formed as a heater and a film resistor 2 formed as a temperature measurement element. Both film resistors 2 are respectively fixed with a sealing mass, for example, sealing compound, glass, or glass ceramic (insulated), in a carrier 3. 

          Claim(s) 1-3, 8-9, 12 is/are rejected under 35 U.S.C. 102 as being anticipated by Trescott et al.  (U.S. 9759632) [hereinafter Trescott].
          Trescott discloses in Fig. 8 a fluid leak detector comprising: a first sensor non-invasively in thermal communication with the outside of said conduit and capable of sensing the ambient temperature of the fluid within said conduit; a second sensor non-invasively in thermal communication with the outside of said conduit; a heater non-invasively thermally coupled to the second sensor responsive to a drive signal to elevate the temperature of said second sensor; an adjustable Wheatstone bridge circuit comprising the first sensor, the second sensor, a first output, and a second output; an external environment temperature sensor; a microprocessor in communication with said first sensor, said second sensor, and said external environment temperature sensor; a memory in communication with said microprocessor; a first temperature threshold stored in said memory; a second temperature threshold stored in said memory; wherein said microprocessor is configured to open said relief valve when output of said first sensor, said second sensor, or said external environment temperature sensor reaches said first temperature threshold (adjust operation); and wherein said microprocessor is configured to close said isolation valve and open said relief valve when output of said first sensor, said second sensor, or said external environment temperature sensor reaches said second temperature threshold. In the exemplary embodiment there is one upstream temperature reference clamp that contains an integrated temperature sensing element, such as a thermistor, or RTD, which reads the current temperature of the pipe and fluid within. 
The alarm output can be hard wired to existing commercial alarm panels. The alarm output signal could also be wireless. The sensor and the heating element (temperature control element) are both wrapped with insulation thereby isolating the sensor and heating element from ambient conditions and increasing the accuracy of the measurements and the sensitivity of the system. 
The temperature sensor is operatively coupled to the temperature control element/ heater.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al. (U.S. 6644848) [hereinafter Clayton]. 
Clayton discloses (Abstract and entire disclosure) an oil pipeline, which connects a Christmas tree at its lower end to an oil rig at its upper end, is fitted with a stainless steel tube sheathed telecommunications grade optical fiber, forming part of a distributed temperature measurement device, such as to be in thermal contact with the oil flowing along the pipeline. A computer 17 (temperature control element 17A that regulates temperature/ heat) located on the oil rig, is connected to be able to provide control over and to receive measurement signals from the temperature measurement devices. In accordance with a first aspect of this invention, a system for monitoring a pipeline comprises a processing device arranged to receive temperature measurement signals from a distributed temperature measurement means associated including at least one optical fiber with the pipeline. The temperature measurement means preferably includes one or more optical fibers associated with the pipeline, in which case the or each optical fiber may be sheathed in a stainless steel tube. The or at least one optical fiber may be located within the pipeline, in which case the optical fiber or fibers may be attached to the inner wall of the pipeline periodically along its or their length.
For claim 10: Slayton states that in order “to reduce the rate of cooling and hence the rate of particle formation, it is common to thermally insulate the pipeline by jacketing it with a thermally insulating material. It is known also to contain the pipeline in a bundle with pipelines along which hot fluids, such as hot water or reservoir fluids from a well or wells (jacketed) at a higher temperature, relying on thermal conduction from the hot fluid pipelines to heat the cooler pipeline or pipelines”. 
Referring to FIG. 4, the third part 17C of the computer 17 is shown comprising a primary or initial model 40 connected to a current model 41, which is connected to an output section 42 and to a  compare section 43. A measurements interface 44 is also connected to the compare section 43 (to compare with a model/ reference/ threshold), which provides an adaptive feedback connection (adjust operation) to the current model 41. The measurements interface 44 is arranged to receive data from the first and second parts 17A and 17B of the computer 17. How the current model 41 is provided and maintained is as follows.  An alarm threshold temperature may be provided to indicate to an operator that a critically low temperature is present at a particular part along the length of the pipeline 10.  The computer 17 is divided up or partitioned so that a first part 17A is associated solely with the distributed temperature measurement means. The analysis may also include an examination of the temperature along the length of the pipeline 10. To reduce the rate of cooling (and hence the rate of particle formation), it is common to thermally insulate the pipeline by jacketing it with a thermally insulating material. It is known also to contain the pipeline in a bundle with pipelines along which hot fluids, such as hot water or reservoir fluids from a well or wells at a higher temperature, relying on thermal conduction from the hot fluid pipelines to heat the cooler pipeline or pipelines. This bundle will usually also be thermally insulating. Techniques used to insulate such bundles can involve the use of air or nitrogen, which may be trapped in a rock wool or glass beads which are packed in the spaces between the pipelines and an outer carrier pipe in which the pipelines are contained. Once production of hydrocarbons from the well has heated the pipe to approximately the same temperature as the hydrocarbons flowing along, the associated portion of pipeline. Clayton also discloses a measurement interface 44, Fig. 4.
Since the pipeline may be an underwater hydrocarbon pipeline used to carry fluid at a temperature greater than the ambient temperature where cooling of the fluid may be detrimental to its transportation or its value, it is considered that there should be a heater/ temperature control element controlled by said computer 17.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a heater/ temperature control element, so as to enable the device to perform temperature adjustment, should the temperature of the fluid unexpectedly change, so as to properly transport the fluid, as very well known in the art.
            Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al.  (U.S. 9759632) [hereinafter Trescott] in view of CN 107238477A [hereinafter CN].
Trescott discloses the device as stated above.
Trescott does not teach the limitations of claim 4.
CN discloses a temperature control system for testing a fitting or a pipe that comprises a heating controller 10, the refrigeration controller 13, the temperature sensors 19 and 17, the heating controller 10 is respectively connected with the temperature sensor 19 and the heater 7 and coupled to the fitting
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to make the temperature sensor be operatively coupled to the fitting of the conduit/ pipe, in order to sense the temperature of the conduit/ pipe, so as to take necessary actions when the fitting is overheated and, thus, subject to being damaged. 
          Claim(s) 4 is/are rejected under 35 U.S.C. 102 as being anticipated Wienand et al. (U.S. 20100170483) [hereinafter Wienand] in view of CN 107238477A [hereinafter CN].
Wienand discloses the device as stated above.
Wienand does not teach the limitations of claim 4.
CN discloses a temperature control system for testing a fitting or a pipe that comprises a heating controller 10, the refrigeration controller 13, the temperature sensors 19 and 17, the heating controller 10 is respectively connected with the temperature sensor 19 and the heater 7 and coupled to the fitting
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to make the temperature sensor be operatively coupled to the fitting of the conduit/ pipe, in order to sense the temperature of the conduit/ pipe, so as to take necessary actions when the fitting is overheated and, thus, subject to being damaged. 
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al. (U.S. 6644848) [hereinafter Clayton] in view of Cornell et al. (U.S. 20190360628)
Clayton discloses the device as stated above.
Clayton does not explicitly teach a memory and a computer readable code stored thereon and components to execute a computer readable code, as stated in claim 13.
           Cornell discloses a device comprising a computer memory in communication with a processing device and storing a computer-readable code comprising instructions. This would suggest having memory components and elements enabling to execute a computer readable code to perform  all necessary functions and calculations and make a communication output, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a memory, memory components and elements enabling to execute a computer readable code, all elements know to the computer, so as to provide accurate and fast control, and also provide a data  interface to the operator, as well known in the art.
The method steps will be met during the normal operation of the device, stated above.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott in view of Cornell et al. (U.S. 20190360628)
Trescott discloses the device as stated above.
Trescott does not explicitly teach a memory and a computer readable code stored thereon and components to execute a computer readable code, as stated in claim 13.
           Cornell discloses a device comprising a computer memory in communication with a processing device and storing a computer-readable code comprising instructions. This would suggest having memory components and elements enabling to execute a computer readable code to perform  all necessary functions and calculations and make a communication output, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a memory, memory components and elements enabling to execute a computer readable code, all elements know to the computer, so as to provide accurate and fast control, and also provide a data  interface to the operator, as well known in the art.
The method steps will be met during the normal operation of the device, stated above.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienand in view of Cornell et al. (U.S. 20190360628).
Wienand discloses the device as stated above.
Wienand does not explicitly teach a memory and a computer readable code stored thereon and components to execute a computer readable code, as stated in claim 13.
           Cornell discloses a device comprising a computer memory in communication with a processing device and storing a computer-readable code comprising instructions. This would suggest having memory components and elements enabling to execute a computer readable code to perform  all necessary functions and calculations and make a communication output, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a memory, memory components and elements enabling to execute a computer readable code, all elements know to the computer, so as to provide accurate and fast control, and also provide a data  interface to the operator, as well known in the art.
The method steps will be met during the normal operation of the device, stated above.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al. (U.S. 6644848) [hereinafter Clayton] in view of Huang (U.S. 20080134751).
Clayton discloses the device as stated above.
Clayton does not explicitly teach a memory and a computer readable code stored thereon and components to execute a computer readable code, as stated in claim 13 and the remaining limitations of claims 14-20.
           Huang discloses a device in the field of applicant’s endeavor comprising a computer's or meter's main components may include e.g.: a processor or central processing unit (CPU), at least one input/output (I/O) device (such as a keyboard, a mouse, a compact disk (CD) drive, and the like), a controller, a display device, a storage device capable of reading and/or writing computer readable code, and a memory, all of which are interconnected, e.g., by a communications network or a bus. The processing subsystems and methods of the present invention can be implemented as a computer and/or software program(s) stored on a computer readable medium in the computer or meter and/or on a computer readable medium such as a tape or compact disk. The processing subsystems and methods of the present invention can also be implemented in various meters or a plurality of computers, with the components residing in close physical proximity or distributed over a large geographic region and connected by a communications network [0036], temperature of a fluid is sensed by a temperature sensor 38, Fig. 1 [0039].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a memory, memory components and elements enabling to execute a computer readable code, all elements know to the computer, so as to provide accurate and fast control, and also provide a data  interface to the operator, as well known in the art.
The method steps will be met during the normal operation of the device, stated above.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott in view of Huang.
Trescott discloses the device as stated above.
Trescott does not explicitly teach a memory and a computer readable code stored thereon and components to execute a computer readable code, as stated in claim 13 and the remaining limitations of claims 14-20.
           Huang discloses a device in the field of applicant’s endeavor comprising a computer's or meter's main components may include e.g.: a processor or central processing unit (CPU), at least one input/output (I/O) device (such as a keyboard, a mouse, a compact disk (CD) drive, and the like), a controller, a display device, a storage device capable of reading and/or writing computer readable code, and a memory, all of which are interconnected, e.g., by a communications network or a bus. The processing subsystems and methods of the present invention can be implemented as a computer and/or software program(s) stored on a computer readable medium in the computer or meter and/or on a computer readable medium such as a tape or compact disk. The processing subsystems and methods of the present invention can also be implemented in various meters or a plurality of computers, with the components residing in close physical proximity or distributed over a large geographic region and connected by a communications network [0036], temperature of a fluid is sensed by a temperature sensor 38, Fig. 1 [0039].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a memory, memory components and elements enabling to execute a computer readable code, all elements know to the computer, so as to provide accurate and fast control, and also provide a data  interface to the operator, as well known in the art.
The method steps will be met during the normal operation of the device, stated above.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienand in view of Huang.
Wienand discloses the device as stated above.
Wienand does not explicitly teach a memory and a computer readable code stored thereon and components to execute a computer readable code, as stated in claim 13 and the remaining limitations of claims 14-20.
Huang discloses a device in the field of applicant’s endeavor comprising a computer's or meter's main components may include e.g.: a processor or central processing unit (CPU), at least one input/output (I/O) device (such as a keyboard, a mouse, a compact disk (CD) drive, and the like), a controller, a display device, a storage device capable of reading and/or writing computer readable code, and a memory, all of which are interconnected, e.g., by a communications network or a bus. The processing subsystems and methods of the present invention can be implemented as a computer and/or software program(s) stored on a computer readable medium in the computer or meter and/or on a computer readable medium such as a tape or compact disk. The processing subsystems and methods of the present invention can also be implemented in various meters or a plurality of computers, with the components residing in close physical proximity or distributed over a large geographic region and connected by a communications network [0036], temperature of a fluid is sensed by a temperature sensor 38, Fig. 1 [0039].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a memory, memory components and elements enabling to execute a computer readable code, all elements know to the computer, so as to provide accurate and fast control, and also provide a data  interface to the operator, as well known in the art.
The method steps will be met during the normal operation of the device, stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 03, 2022